(Por la Corte, a propuesta
del Juez Asociado Sr. Travieso.)
Vista la moción del demandante apelado solicitando la desesti-mación del presente recurso por no haber sido éste proseguido con la debida diligencia;
Por cuanto, de los autos aparece que la sentencia recurrida fué dictada el 12 de septiembre de 1941; que el escrito de apelación fué radicado el día 16 del mismo mes; que el 20 de octubre de 1941 el apelante radicó en la Secretaría de la corte inferior un es-crito solicitando se ordenara al taquígrafo preparar y radicar la transcripción de la evidencia; y que no obstante el tiempo trans-currido, el apelante no ha radicado aún la transcripción;
Por cuanto, en su oposición a la moción de desestimación el ape-lante alega como única excusa por su dilación en radicar la trans-cripción, “que dicho Tribunal no ha tomado acción sobre la moción solicitando transcripción de evidencia;”
Por cuanto, es deber de todo apelante ser diligente en la prose-cución del recurso por él entablado, sin que sea suficiente para excusar su propia negligencia imputarle falta de diligencia a la corte que debe ordenar la preparación de la transcripción;
Por cuanto, el apelante no ha alegado ni probado a satisfacción de esta Corte que desde la fecha en que radicó su moción hasta el presente, él haya hecho gestión alguna para conseguir que la corte inferior dicte la orden solicitada.
Por uo tanto, se declara con lugar la moción del demandante apelado y se desestima por abandono el recurso.